Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020; 04/06/2021; 05/14/2021; 08/26/2021; 04/18/2022 were filed before the first action on the merits of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System and Method for Voice command vehicle systems controls”.
While the application’s current title does technically encompass the invention, it is so broad/generalized that is doesn’t provide any real indication to what the invention is. The term “agent” is very broad and generalized in both plain meaning and in the context of the title. For example the current title would also encompass a business personnel management system; a medical computer system which monitors a treatment of a patient, an agricultural insecticide spraying system etc. In other words the term “agent” has many definitions in many different fields of use as such it doesn’t provide any real indication of what the invention is.
The suggested title provides indications of (I) the system is part of/implemented on a vehicle (moving body); (II) is controls the systems of the vehicles (audio, traction control, etc). The “voice operated” is added is while not explicitly mentioned in the claims it is clear from the specification that the “inquiry” and confirmation by the occupant is done via voice control/commands in most embodiments.
The above title is a suggestion and should applicant have another title they feel better clearly compasses the invention that would also be acceptable. It how is suggested that the title make some indication to at some of the following concepts (I) that a system is implemented on/for controlling a vehicle (II) voice commands/speech recognition is used; (III) the claims are majority directed to how to output prompts and/or the operating logic of the system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Claim 1,
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a device.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists receiving an “inquiry” and performing determinations on that inquiry.  This is an equivalent to a vehicle driver hearing a passenger ask “can you turn on (or off) the music?”, in response looking to see/hear if the music system is on/playing music, and then responding by asking the passenger “if they are sure?” and then controlling the sound system in response to passenger saying yes or no.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The “processor” comprising hardware is merely a generalized computer. While the data is input and transmitted(output), it is not transformed by any steps of the method, while “Control” is claimed it is recited as an extremely high level of generality as to both what is controlled and how it is controlled; while there is an element of “execute” a change in “content”, both the “execute” and “content” which is to be changed are so broad/generalized that they are only reciting the idea of a solution (see MPEP2106.05(f) )
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving inputs and controlling of components based on those inputs is WURC in the field of vehicle control systems as evidenced by user controls in all road-vehicles. 

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
	Regarding Claim 2, similar to claim 1 this is merely equivalent to the driver hearing “turn off the music” and turning it off music. The analysis of determining if the inquiry contains permission/a command to act on the inquiry is a natural part of understanding language/questions for humans.
	Regarding Claim 3, similar to analysis to 1, this is equivalent to a driver hearing “the sky is pretty today” by a passenger and then not adjusting the music as the passenger’s inquiry has nothing to do with music.
	Regarding Claim 4, similar analysis to 1, this is equivalent to the driver responding to an inquiry to turn off the music saying “I like listening to music when a drive which is why I won’t turn it off (or will turn it on)”
	Regarding claim 5, similar analysis to 1, this is equivalent to a driver in response to turn on the music, determining if the vehicle would get reception (i.e. located in a tunnel, mountains, etc), and based on that determination turning on (or off) the music)
	Regarding Claim 6, similar analysis to claim 1, this is equivalent to a driver after asking “are you sure?” hearing the response and determining that is it positive as anyone who understands a language will have/know a series of response to approve of something (e.g. yes, sure, please, I would like that, etc)
	Regarding Claim 7, similar analysis to claim 1, this is equivalent to the driving stating “are you sure” waiting for a response, performing that action is a affirmative response is received and not doing anything/assuming a no response if no response is received within a reasonable amount of time and responding by saying “I guess you don’t want me too”.
	Claims 8-20 are method and non-transitory computer-readable medium  versions which are equivalent to claims 1-7. As the method and non-transitory computer readable claims are just as abstract/are merely performed on a processor/memory (general linking/instructions to perform the method on a generalized computer system) they have the exact same analysis of the claims above.
	Currently the claims have been abstracted/generalized to such a high level they there are more reciting/claiming the idea of a solution/control than actual control. i.e. the claims provide no limitation’s/details to as how it is determined if a control is “possible”, what is being controlled, and only a generalized outcome is claimed “execute a change”, no detail of how (or by what) this change is “executed”; claim amendments actually detailing/claiming what this component has a change executed on it/what that change is would help to provide integration onto a specific machine. The claims currently could all be accomplished by two people having a conversation speak each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150019074 A1, “SYSTEM AND METHOD FOR CONTROLLING A SPEECH RECOGNITION SYSTEM”, Winter et al further in view of US 20140303827 A1, “Systems And Methods For Transitioning Control Of An Autonomous Vehicle To A Driver”, Dolgov et al.
	Regarding Claim 1, Winter teaches a voice control system for vehicles (Abstract “A method and system can control a speech recognition system in a vehicle. The method includes monitoring adaptive feature data about interactions between a user and the speech recognition system.”); receiving of an inquiry and output of a question to confirm/whether to perform a control of the inquiry ([0016] “The term "dialog time" means the time it takes for one interaction between the speech recognition system and a user to be completed. Upon receipt of a voice command from the user, the speech recognition system may output a confirmation request, such as an utterance or text display, to confirm the voice command uttered by the user. In this disclosure, the term "confirmation request" means a request to confirm that the voice command recognized by the speech recognition system is correct.”)
	Winter however fails to disclose a check to see if the control command is possible to be performed.
	Dolgov et al teaches a similar voice input system for vehicle control, which includes teaching for checking if the command request is proper/possible and if it is not then not performing the command. Dolgov et al teaches ([0014] “Additionally, the computing device may determine that an immediate transition of control to the driver from autonomous mode may not be safe and/or proper and therefore, not perform the handoff despite receiving a request from the driver”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Winter et al to include the safety check/safety display features of Dolgov et al in order to improve the operational safety of the system in the vehicle, reducing the likelihood of crashes. Winter provides this safety motivation in ([0014] “Additionally, the computing device may determine that an immediate transition of control to the driver from autonomous mode may not be safe and/or proper and therefore,”) the resulting modified Winter would teach all aspects of claim 1.
	Regarding Claim 2, modified Winter teaches “The agent management device according to claim 1, wherein the processor is configured to: determine whether or not the inquiry includes a content approving the change to the control content; and execute the change to the control content without outputting the question when determining that the inquiry includes the content approving the change to the control content.”( Winter [0043] “Step 106 entails confirming whether the voice command recognized by the speech recognition system 16 is correct. At step 106, the user communicates to the speech recognition system 12, via the input interface 18, whether the voice command recognized by the speech recognition system 16 is correct. Such user communication may be performed using the input interface 18. For example, in response to a confirmation request such as "Do you want to call Adam?" the user may utter the word "Yes" or "No." The speech interface 20, for example, may receive the user's uttered response (e.g., "Yes" or "No") to the confirmation request. If the voice command recognized by the speech recognition system 12 is incorrect, then the method 100 returns to step 102. Conversely, if the voice command recognized by the speech recognition system 12 is correct, then the method 100 proceeds to step 108. It is contemplated that the speech recognition system 12 can decide that it perfectly understood the command of the user without explicit confirmation because of a very high confidence score about the recognized item. In such case, the speech recognition system 12 could just proceed by saying "calling Adam now" and initiating the call.” Here teaches that when the command is understood with high confidence (explicit command); i.e. checking of the inquiry content for approval with a high confidence meaning it contains approval. And then performing the operation without seeking confirmation)
	Regarding Claim 3, modified Winter teaches “. The agent management device according to claim 1, wherein the processor is configured to: estimate whether or not the inquiry relates to the control content;”( Winter [0041] “FIG. 2 includes a flowchart of a method 100 for controlling the speech recognition system 12 using statistical process control. The method begins at step 102. Step 102 entails receiving a voice command from a user. Specifically, the HMI 16 can receive a voice command from a user. As discussed above, the voice command may be a user's utterance and is associated with a particular task that should be performed by the application system 14.” Here teaches receiving of a command and associating it with a task.);”and determines whether or not the change to the control content is possible when the inquiry is estimated to relate to the control content.”( And from the modification of Dolgov [0014] “Additionally, the computing device may determine that an immediate transition of control to the driver from autonomous mode may not be safe and/or proper and therefore, not perform the handoff despite receiving a request from the driver.” Here teaches a safety/is it possible check for a command operation.)
	Regarding Claim 4, modified Winter teaches “The agent management device according to claim 1, wherein the processor is configured to output an explanation about the control content to the occupant after determining that the change to the control content is possible.”( [0044] “At step 108, the speech recognition system 12 commands the application system 14 to perform the task associated with the voice command received in step 102. Thus, step 108 entails commanding the application system 14 (e.g., phone system) to perform the particular task associated with the voice command received in step 102. For example, at step 108, the speech recognition system 12 may command the application system 14 (e.g., phone system) to initiate a phone call to "Adam." Step 108 may also entail communicating to the user that the specific task associated with his voice command will be performed. For instance, the speech recognition system 12 may output a message (e.g., a text message or utterance), via the output interface 22, such as "Calling Adam." After performing the specific task associated with the voice command received in step 102, the method continues to step 110.” Here teaches outputting of a message which includes a “explanation” (what the control process is being performed))
	Regarding Claim 5, Modified Winter “The agent management device according to claim 1, wherein the processor is configured to: acquire an operation status of the moving body; determine whether or not the change to the control content is possible based on the operation status; and execute the change to the control content when determining that the change to the control content is possible.”( [0014]” Additionally, the computing device may determine that an immediate transition of control to the driver from autonomous mode may not be safe and/or proper and therefore, not perform the handoff despite receiving a request from the driver. For example, the computing device may consider the state of the vehicle operating autonomously and determine that a transition may require too much immediate action from the driver, such as handing off control during the middle of a sharp turn or while the vehicle is maneuvering around an object in the road, etc. Further, the computing device may determine that the type of indication received from the driver is not an appropriate indication for transitioning control based on the state of the vehicle operating autonomously. For example, if the computing device detects an indication of applied force to steering wheel by the driver for control, but the vehicle is currently operating at a high speed, the computing device may deny transitioning control to the driver since executing an immediate turn at a high speed may be unsafe.” Here teaches examples of the safety check of Dolgov which includes vehicle state (vehicle speed) and depending on it performing or not performing the transition if it is safe/possible (only performing when possible is implicit to the teachings as performing when it isn’t possible/safe would result in a crash/high likelihood of a crash))
	Regarding Claim 6, modified Winter teaches “The agent management device according to claim 1, wherein the processor is configured to: determine whether or not the response includes a series of responses for approving the change to the control content after the processor outputs the question; and execute the change to the control content when determining that the response includes the series of responses.”( [0043] Step 106 entails confirming whether the voice command recognized by the speech recognition system 16 is correct. At step 106, the user communicates to the speech recognition system 12, via the input interface 18, whether the voice command recognized by the speech recognition system 16 is correct. Such user communication may be performed using the input interface 18. For example, in response to a confirmation request such as "Do you want to call Adam?" the user may utter the word "Yes" or "No." The speech interface 20, for example, may receive the user's uttered response (e.g., "Yes" or "No") to the confirmation request.”Here teaches receiving of a verbal response which includes predetermined/known words and performing is an affirmative response is given.)
	Claims 8-13, and 15-20 are non-transitory computer readable medium claims and method claims versions of claims 1-6. As such the grounds of rejection for claims 8-13, and 15-20 are identical to their respective equivalent claims in claims 1-6. The claim equivalent pairings are (1, 8, 15); (2, 9, 16); (3, 10, 17); (4, 11, 18); (5, 12, 19); (6, 13, 20); 
Claims 7, 14 is/are rejected under 35 U.S.C 103 as being unpatentable over modified Winter as applied to claim 1 above and in further view EP 1820684 A1, Becker et al, “Method And System For Providing Information To A Driver Of A Motor Vehicle About Messages From A Vehicle Monitoring System”
	Regarding Claim 7, while modified Winter does teach a interaction time ([0016] “The term "dialog time" means the time it takes for one interaction between the speech recognition system and a user to be completed. Upon receipt of a voice command from the user, the speech recognition system may output a confirmation request, such as an utterance or text display, to confirm the voice command uttered by the user. In this disclosure, the term "confirmation request" means a request to confirm that the voice command recognized by the speech recognition system is correct. The user may then confirm the voice command using, for example, her spoken words. The dialog time is therefore measured from the moment the user utters a voice command to up until the moment when the speech recognition system has identified the user's intention and gives a command to the appropriate application system to execute the user request. Sometimes, the speech recognition system is so confident about the user's intent, that the speech recognition system decides to carry out the request without any form of confirmation. The command to the appropriate application system may be referred to as "an application command.”) neither Winter or Dolgov teaches a timeout for the confirmation request.
	Becker et al teaches a message display system for vehicles which includes timeouts of the prompts. Abstract “The method involves carrying out a classification of the messages (2) after the importance of the message of the monitored vehicle function. The information of the driver is carried out over the information, which is to be messaged, on the basis of the classification of the message. The information of the driver is carried out by means of an indicator (3) or an acoustic signal (4). The optical display is carried out of the information to be messaged on a dedicated (3c) or generic display (3a,3b). An independent claim is also included for a system for the information of a driver of a motor vehicle about arising messages of a vehicle monitoring system, comprising a unit for the classification of the messages.”

    PNG
    media_image1.png
    439
    650
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify modified Winter to include the timeout of prompts as taught by Becker et al.  This modification would be motivated to reduce distraction/irritation of the driver as is taught in Becker ([0016] “Optionally, it can be provided that the display of the message by an interaction, ie confirmation, is terminated by the driver. Confirmed messages can also be recalled via a logbook. In addition, it is possible after a certain personally adjustable and / or a predefined time automatically complete the display of the message, so that the driver is not constantly irritated and distracted. The messages with normal priority can also be supported by a warning signal when they are displayed, which can also be set or deactivated depending on personal preferences.”) 
	This modification however would still lack explicitly teaching the then outputting of a message/audio however such a teaching is obvious in light of the teachings of Winter in ([0044] “At step 108, the speech recognition system 12 commands the application system 14 to perform the task associated with the voice command received in step 102. Thus, step 108 entails commanding the application system 14 (e.g., phone system) to perform the particular task associated with the voice command received in step 102. For example, at step 108, the speech recognition system 12 may command the application system 14 (e.g., phone system) to initiate a phone call to "Adam." Step 108 may also entail communicating to the user that the specific task associated with his voice command will be performed. For instance, the speech recognition system 12 may output a message (e.g., a text message or utterance), via the output interface 22, such as "Calling Adam." After performing the specific task associated with the voice command received in step 102, the method continues to step 110.”)
	The logic naturally flows that Winter et al is teaching the outputting of messages to communicate what processes are occurring/how the control system of the vehicle is responding to the commands. As such while not teaching a displaying of a message in which indicates that the control response is cancelled/not performed (e.g. “not calling Adam” or “cancelling call”) one of ordinary skill in the art implement such messages along with the “calling Adam” and other performing task messages in order to allow the user/driver to have a better understanding of what tasks are being performed. 
	This underlying concept of providing clear explanation/insight of the controller’s actions to the driver is further reinforced in Winter in [0081] “After identifying the cause of a problem (i.e., unexpected performance of the speech recognition system 12), the method 100 continues to step 130. At step 130, the adaptive system 24 adjusts the speech recognition system 12 such that the speech recognition system 12 can perform as expected in accordance with the control chart 300. Thus, step 130 entails adjusting the speech recognition system 12 based on the cause of the unexpected performance of the speech recognition system 12. In other words, step 130 entails adjusting the speech recognition system 12 based on the unexpected performance identified in step 120. For example, if the cause of the unexpected performance is a low SNR, the speech recognition system 12 may send a message to the user via the output interface 22, indicating that the background noise should be reduced while the user utters a voice command. The speech recognition system 12 may even suggest the user ways to reduce the background noise, such as closing the vehicle windows, turning off the air conditioning system, and asking the passengers not to speak while a voice command is uttered. ” Here for example teaches the same underlying concept of providing information/a message to the user in the case of speech recognition failure. 
	Claim 14 is a non-transitory computer readable medium version of claim 7. It is identical in terms of its internal elements as such the grounds of rejection and motivation for modification is identical to claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170016266 A1; KR 20140039709 A; KR 20140054652 A; US 20150025731 A; US 20150203119 A1; US 20170096140 A1; US 20170197636 A1; US 10106173 B2; 
	US 20170016266 A1 is pertinent teaches auto-response/closing of confirmation prompt (on a user device) with detail as to what function is performed in case of timeout. While US 20170016266 A1 is performing the state-change function (applicant claims that the control is not performed) the underlying principles would actually teach not-performing in most cases/uses. In this case the auto-close timeout perform is performed as a (I) a setting giving explicit permission (auto-close feature timeout) is given and (II) the performance is to implicit prevent rain damage/improve safety of the vehicle. Following the underlying principle of incase of no response/timeout the safe (damage prevention/likelihood) option should be performed which would be to maintain the current state (to prevent distraction of driver/loss of control due to an unexpected state change of the vehicle).
	Bird et al, US 20150203119 A1, teaches voice command activation/deactivation of traction control systems for the vehicle.,
	Goldman-Shenhar et al, US 10106173 B2, teaches implicit versus explicit commands from a driver, pertinent in terms of analysis of speech for permission/content as it relates to what control response would be proper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661